49 Ill. App.2d 218 (1964)
198 N.E.2d 583
First Federal Savings and Loan Association, a United States Corporation, Plaintiff-Appellee,
v.
4800 Marine Drive, Inc., an Illinois Corporation, et al., Defendants-Appellants.
Gen. No. 49,310.
Illinois Appellate Court  First District, Third Division.
May 12, 1964.
Samuel E. Hirsch and Morris S. Bromberg, of Chicago, for appellants.
Rothbart, Stein & Moran and Leo B. Blaber, of Chicago, for appellee.
(Abstract of Decision.)
Per Curiam.
Appeal dismissed.
Not to be published in full.